Appeal by petitioner, as limited by its brief, from so much of an order of the Supreme Court, Queens County, dated March 30, 1980, as, upon granting its motion for reargument of a prior order of the same court denying a permanent stay of arbitration, adhered to the original determination. Order affirmed insofar as appealed from, without costs or disbursements. The arbitrator’s determination clearly contemplated that further proceedings on the reasonableness of the claimed medical expenses and lost earnings would be had. Because the arbitrator viewed the question of reasonableness as not being before him, there was no determination on the merits of that issue which would bar, on res judicata grounds, subsequent arbitration (cf. Matter of American Ins. Co. [Messinger — Aetna Cas. & Sur. Co.], 43 NY2d 184). Under the applicable statutory provision (Insurance Law, § 675, subd 2), it was the claimant’s option to choose further arbitration over litigation. Hopkins, J.P., Damiani, Lazer and Thompson, JJ., concur.